Citation Nr: 0705919	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-15 929	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking to establish that the character of the 
appellant's discharge is not a bar to VA benefits.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant apparently had recognized active duty service 
from December 1941 to August 1942 and from August 1945 to 
January 1946.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 denial letter 
of the Manila RO.

In August 2004, the RO addressed appellant's claim de novo 
(finding that his character of discharge barred him from 
receiving VA benefits).  An April 2005 statement of the case 
(SOC), and a May 2005 supplemental SOC (SSOC) found that no 
new and material evidence had been received.  Regardless, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the matter goes to the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.  
See also D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000) 
(finding that the new and material evidence analysis applies 
to the reopening of a claim that was originally disallowed 
because the claimant's veteran status was not established).

The claim seeking to establish that the character of the 
appellant's discharge is not a bar to VA benefits based on de 
novo review is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1. An unappealed decisional letter in March 2002 declined to 
reopen the appellant's claim seeking to establish that the 
character of his discharge was not a bar to receiving VA 
benefits; the claim was originally denied (in April 1957) 
based on a finding that his discharge was under dishonorable 
conditions.

2. Evidence received since the March 2002 decisional letter 
includes evidence not of record at the time of that decision 
that provides new information regarding the character of the 
appellant's discharge and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking to establish that the character of the appellant's 
discharge is not a bar to VA benefits may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B. Factual Background, Legal Criteria, and Analysis

Historically, a decisional letter in April 1957 denied the 
appellant's claim seeking to establish that his character of 
discharge was not a bar to VA benefits.  In July 1957, the 
appellant indicated his desire to appeal the decision.  The 
RO sent him a SOC in July 1957, but he did not submit a 
substantive appeal.  Hence, the April 1957 decision became 
final.  38 U.S.C.A. § 7105.  An unappealed March 2002 
decisional letter declined to reopen the appellant's claim.  
The appellant did not appeal this decision and it also became 
final.  Id. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies. 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

"Veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions "other than dishonorable."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.  Pension, 
compensation, and dependency and indemnity compensation (DIC) 
are not payable unless the period of service based on which 
the claim was made was terminated by discharge or release 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  A discharge or release from service under certain 
specified conditions is considered to have been issued under 
dishonorable conditions unless it is found that the person 
was insane at the time of commission of the offenses causing 
such release or discharge.  38 C.F.R. § 3.12(b).  When a 
serviceman receives a discharge that is "other than 
honorable", VA must decide whether the character of such 
discharge is honorable or dishonorable (and not qualifying 
for VA benefits).  Applicable law and regulation itemize 
conditions under which an other than honorable discharge 
would be considered dishonorable, among them are mutiny or 
spying, an offense involving moral turpitude, including a 
conviction for a felony, being a deserter, or by reason of 
the sentence of a general court-martial.  38 U.S.C.A. 
§§ 101(2), 5303; 38 C.F.R. § 3.12(c), (d).  

Evidence of record in March 2002 included a January 1957 U. 
S. Adjutant General's Office (AGO) document indicating that 
an October 1956 determination of honorable service should be 
corrected to show that the appellant's service was other than 
honorable based on an Extract of General Orders Number 135.  
The October 1956 document (MPRC Form 1-632) contains a 
handwritten annotation showing such correction, and also 
indicates the appellant was in "no casualty status" from 
September 1942 to August 1945 and that he had alleged 
Japanese Bureau of Constabulary service from September 1942 
to January 1945.  January 1946 Special Orders Number 16 
Extract from the Commonwealth of the Philippines Army 
Headquarters states the appellant was discharged from service 
"for the convenience of the government, under the provisions 
of Par 3b, Section III, General Orders Number 135."  The 
relevant section of August 1945 General Orders Number 135 was 
also of record.

The appellant's Affidavit for Philippine Army Personnel 
states that he was a trainee, patrolman, 3rd and then 2nd 
Lieutenant with the Japanese sponsored Constabulary Bureau 
from September 1942 to January 1945.

A July 1957 letter from the appellant indicates that he 
returned to military control on August 1945 and that he 
declared he served the Japanese occupation as a Philippine 
constabulary, but he proved to the Board of Officers that his 
services were for the actual benefit of underground forces 
operating in the mountains and in the localities.  

June and August 1974 certifications from the General 
Headquarters of the Armed Forces of the Philippines (General 
Headquarters) report he was discharged from the service in 
January 1946 pursuant to Special Orders Number 16.

An October 1977 Official Statement of Military Service from 
the U. S. AGO reports that the appellant was honorably 
discharged.

Attachments with an October 2001 statement from the appellant 
include certificates and awards from various organizations 
that recognize him as a veteran.

Evidence received since the March 2002 decisional letter 
includes a September 2002 statement of service provided to 
the appellant from the National Personnel Records Center 
(NPRC) stating he served with the Philippine Commonwealth 
Army and that he received an honorable discharge.  A February 
2004 letter to the appellant from the NPRC also indicates he 
received an honorable discharge.  Service certification 
photocopies received in March and May 2005 show the appellant 
had active service from December 1941 to March 1946, and have 
handwritten entries that his discharge was "other than 
honorable" and "not under honorable conditions." 
Reopening of the Claim

Because the appellant's claim was previously denied based on 
a finding that his character of discharge was dishonorable, 
for evidence to be new and material, it would have to tend to 
show otherwise, i.e., place in question the dishonorable 
discharge characterization.  

The letters to the appellant from the NPRC constitute new 
evidence because they provide an indication from the 
department that issues certifications regarding service and 
character of discharge that the appellant may have been 
honorably discharged.  For the purpose of reopening the 
claim, the credibility of the letters to the 
appellant/recertification of service is presumed.  Hence, 
they raise a reasonable possibility of substantiating his 
claim to establish that the character of his discharge was 
not dishonorable.  Accordingly, these documents are new and 
material evidence and the claim seeking to establish that the 
character of the appellant's discharge is not a bar to VA 
benefits must be reopened.


ORDER

The appeal seeking to reopen a claim to establish that the 
character of the appellant's discharge is not a bar to VA 
benefits is granted. 


REMAND

As noted above, in October 1956, the U. S. AGO certified that 
the appellant was in "no casualty status" from September 
1942 to August 1945, and had recognized active service from 
December 1941 to August 1942 and from August 1945 to January 
1946.  While the October 1956 certification originally found 
the character of the appellant's discharge to be honorable, 
in January 1957 it was annotated to reflect that the 
character of discharge was "other than honorable" based on 
service with the Japanese Bureau of Constabulary.  The RO 
concluded from this finding that the appellant's other than 
honorable discharge was actually dishonorable.  Notably, 
membership in the Bureau of Constabulary with the Japanese 
Imperial Forces subsequent to December 1941 is evidence, but 
not conclusive proof, of assistance to the Japanese war 
effort.  See generally Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  The circumstances of each individual case must be 
carefully analyzed to determine the nature and extent of a 
veteran's involvement with the Bureau of the Constabulary and 
whether an "other than honorable" discharge is considered 
to be under honorable or dishonorable conditions.  

An October 1977 statement from the U. S. AGO and September 
2002 and February 2004 NPRC letters to the appellant state 
that he was honorably discharged.  However, subsequent March 
and April 2005 NPRC certifications (photocopies received in 
March and May 2005) stated that "the individual's discharge 
was inadvertently put as Honorable; however it is still other 
than honorable" and that the appellant's "discharge was not 
under honorable conditions."  (emphasis in original).  These 
certifications also show that the appellant's recognized 
active service was from December 18, 1941 to March 6, 1946, 
and therefore are grossly inconsistent both internally and 
with other evidence of record.  The basis for the previous 
finding that the appellant's service was dishonorable was 
that he actively participated in the Constabulary Bureau from 
September 1942 to January 1945.  He does not appear to 
dispute that he was indeed in the Constabulary Bureau (he 
alleges he was a member so that he could surreptitiously 
assist Philippine Guerilla units).  Membership in the 
Constabulary Bureau and active duty at the same time would 
appear to be mutually exclusive.  If active duty dates are as 
certified, then the basis for the finding that character of 
discharge was dishonorable falls away.  [Notably, the various 
recent recertifications of service appear to all be 
photocopies, and authentication is needed.]  

In its de novo consideration of the instant claim, the RO 
does not appear to have adequately addressed and developed 
the questions raised under the Macarubbo guidelines.  As the 
appellant's contentions appear to concede Constabulary Bureau 
service, but allege that his participation was less than 
active and only for the purpose of assisting Guerilla units, 
any de novo determination in the matter must address that 
point. 
Hence, a remand for recertification of the appellant's 
service and readjudication of the matter of the character of 
his discharge is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a 
recertification of the appellant's 
recognized active service (casualty or 
pay status) and character of discharge.  
The certifying service agency should be 
advised of the inconsistencies in the 
certifications currently of record (both 
internally within those documents and on 
comparison with other documents) and 
asked to reconcile and explain any 
apparent inconsistencies.

2.  The RO should then re-adjudicate de 
novo the matter of the character of the 
appellant's discharge, in accordance with 
the guidelines of the Court in Macarubbo, 
supra.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the appellant the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


